Citation Nr: 0517894	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  03-03 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel






INTRODUCTION

The veteran served from September 1946 to August 1951.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This case was previously remanded by the Board for additional 
development.  That development having been completed, the 
case is now ready for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained or requested by the 
RO.

2.  Bilateral hearing loss was not present in service and is 
not shown to be related to service.

3.  Tinnitus was not present in service and is not shown to 
be related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

2.  Tinnitus was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3/159 (b) (2004); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United Stats Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Court 
also held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.  Id.  
This "fourth element" comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran VCAA notice letters in 
October 2002 and January 2004 that told the veteran what was 
necessary to substantiate his claims.  In addition, by virtue 
of the rating decision on appeal, the statement of the case 
(SOC) and the Supplemental Statement of the Case (SSOC), he 
was provided with specific information as to why his claims 
seeking entitlement to service connection for bilateral 
hearing loss and tinnitus were being denied, and of the 
evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's October 2002 and January 2004 letters notified the 
veteran of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the letter explained that VA would help him get 
such things as medical records, or records from other Federal 
agencies, but that he was responsible for providing any 
necessary releases and enough information about the records 
so that VA could request them from the person or agency that 
had them.

Finally, with respect to element (4), the Board notes that 
the RO has asked the veteran to submit all available 
evidence.  He was asked to tell VA about any other records 
that might exist to support his claim.  In addition, he was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of an October 2004 SSOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  
.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records, VA treatment notes, private 
treatment records, and provided the veteran with two VA 
examinations.  There is no other evidence known to be 
available.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records are negative for any 
complaint of or diagnosis of hearing loss or tinnitus.  The 
veteran's separation examination was normal and reported a 
hearing test showing hearing of 15/15.  The earliest 
treatment records in the claims folder for any hearing loss 
or tinnitus are from 1980, almost 29 years after the veteran 
left service.  The veteran stated in November 2002 that he 
had used hearing aids for about 25 years, which would place 
his first hearing aids some time in the late 1970s.  This is 
consistent with several of the statements from the veteran's 
friends made in 2005 indicating the veteran has used hearing 
aids for 30 years.  

The private medical records and the November 2002 and 
February 2004 VA examinations are clear that the veteran does 
suffer from current hearing loss.  The most current evidence, 
the February 2004 VA examination, indicates that the veteran 
suffers from severe to profound sensorineural hearing loss in 
the right ear, and mild to severe sensorineural hearing loss 
in the left ear.  The veteran was also diagnosed with 
tinnitus.  

Although there is certainly no question that the veteran 
currently suffers from some disabilities, there is no medical 
evidence of the disabilities in service.  The first treatment 
for hearing loss appears to be in the mid-1970's, more than 
25 years after the veteran left service.  The veteran began 
using hearing aids in the 1970s.  A private treatment note 
dated in October 1980 indicates that the veteran was using 
hearing aids, but did not have any complaints of tinnitus at 
that time.  The veteran has submitted treatment notes from 
Dr. Michael Murray showing his hearing loss, and an opinion 
from Dr. Murray, dated in October 2002.  Dr. Murray stated 
that he would be willing to say that at least a substantial 
portion of the veteran's hearing loss may be service 
connected.  Dr. Murray based his opinion primarily on the 
veteran's report of his medical history including in-service 
noise exposure.

The veteran was provided two VA examinations, in November 
2002 and February 2004.  The November 2002 examination found 
bilateral hearing loss and tinnitus but did not indicate the 
etiology of these disabilities.  The November 2004 VA 
examination indicated the examiner's opinion that the 
veteran's hearing loss and tinnitus are not related to 
service.  The VA examiner based his opinion on the fact that 
the kind of noise exposure the veteran had in service would 
not likely lead to his type of hearing loss, and the fact 
that the veteran's hearing tested normal on his separation 
examination.

Based on the above, the Board finds that service connection 
is not warranted for the veteran's bilateral hearing loss and 
tinnitus.  The Board places greater weight on the November 
2004 VA opinion than on Dr. Murray's October 2002 opinion.  
Dr. Murray's opinion is somewhat speculative in that he said 
the veteran's hearing loss may be service connected.  In 
addition, Dr. Murray's opinion is based on the veteran's own 
report of his medical history and noise exposure.  As such, 
the Board is not bound to accept the medical opinion.  See 
DeSousa v. Gober, 10 Vet. App. 461 (1997); LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  The November 2004 VA opinion is 
based on the type of noise exposure shown by the veteran's 
service records, and the normal hearing test at the time of 
the veteran's separation.  The Board also finds that the more 
than 25 year gap between discharge and first treatment for 
hearing loss, and the treatment note dated in October 1980 
that indicates a negative finding for tinnitus, both suggest 
that the veteran's hearing loss and tinnitus are not related 
to service.  The Board acknowledges the veteran's belief and 
the lay statements evidencing belief that his hearing loss 
and tinnitus are related to service, but as laypersons, the 
veteran and his friends are not competent to testify to a 
medical diagnosis or etiology.  See, Espiritu, 2 Vet. 
App. 492 (1992).  In addition, the lay statements suggest 
that the veteran first began wearing hearing aids in the 
1970s, more than 25 years after leaving service.  For these 
reasons, service connection for bilateral hearing loss and 
tinnitus is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


